 1 Shaun Setareh (SBN 204514)
            shaun@setarehlaw.com
 2 Thomas Segal (SBN 222791)
 3 Williamthomas@setarehlaw.com
           M. Pao (SBN 219846)
 4 SETAREHwilliam@setarehlaw.com
               LAW GROUP
   315 South Beverly  Drive, Suite 315
 5 Beverly Hills, California  90212
 6 Telephone:
   Facsimile:
                   (310) 888-7771
                   (310) 888-0109
 7 Attorneys for Plaintiff,
 8 JOHN UTNE and CLASS MEMBERS
 9                              UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11
     JOHN UTNE, on behalf of himself, all others   Case No.3:16-cv-01854-RS
12   similarly situated, and the general public,
13                 Plaintiff,                      JOINT STIPULATION AND [PROPOSED]
14                                                 ORDER TO EXTEND EXPERT
     vs.                                           DEADLINES, DEFENDANT’S
15                                                 DECERTIFICATION MOTION
     HOME DEPOT U.S.A., INC., a Delaware           BRIEFING DEADLINES, PRETRIAL
16   corporation; and DOES 1-50, inclusive,        CONFERENCE AND TRIAL DATE
                                                   AS MODIFIED BY THE COURT
17
                   Defendants.
18
                                                   Action Filed: March 8, 2016
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1                                           JOINT STIPULATION

 2          This Joint Stipulation to extend expert deadlines, Defendant’s decertification motion briefing

 3 deadlines, pretrial conference and trial date is made by and between Plaintiff John Utne (“Plaintiff”)
 4 and Defendant Home Depot U.S.A., Inc. (“Defendant”), through their respective counsel of record,
 5 with reference to the following facts:
 6          1. Both parties have designated experts for trial. Plaintiff designated three experts, and Defendant

 7              designated one expert.

 8          2. Defendant has produced a voluminous quantity of material in support of Defendant’s expert

 9              Robert Crandall’s report, including 30 hard drives containing video footage of Home Depot

10              stores, and 15,000 pages of documents. Defendant relies on Defendant’s expert Robert

11              Crandall’s report in support of their motion to decertify.

12          3. Plaintiff’s experts need time to review and analyze this voluminous material.

13          4. Plaintiff’s expert Dr. Jon Krosnick has produced a several hundred page report and

14              voluminous production of documents and data that Defendant’s expert needs time to review

15              and analyze.

16          5. Accordingly, the parties believe the current expert discovery schedule is not feasible. The

17              parties and their experts need additional time to review and analyze the material produced in

18              connection with the experts, and for expert depositions, than is permitted under the current

19              deadlines. In addition, because the expert discovery relates to defendant’s pending motion for

20              decertification, and such discovery and the decertification motion will impact the parties’

21              preparation for the pretrial conference and trial, the parties believe it is necessary to continue

22              the current expert discovery, all pretrial deadlines, and the trial date by 60 days.

23          6. Thus, the parties agree to extend the deadlines and dates in this case by approximately 60 days

24              and respectfully request that the Court adopt the below proposed revised case schedule.

25                                       EVENT                                             PROPOSED DATE

26     Rebuttal and Supplemental Expert Designation Deadline                                    January 31, 2019

27     Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline                    January 31, 2019

28     Defendant’s Reply ISO Defendant’s Decertification Motion Deadline                           March 6, 2020

                                                          -1-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1    Last day for hearing pretrial motions                                             February 20, 2020
 2                                                                                         March 13, 2020
      Completion of Expert Discovery
 3                                                                            April 2, 2020 at 1:30 p.m. or
      Hearing Date for Defendant’s Decertification Motion Deadline
                                                                                  as soon thereafter as the
 4                                                                                       Court is available
                                                                                             June 24, 2020
 5    Pretrial Conference
                                                                                           August 3, 2020
 6    Trial Date

 7         7. To date, the following deadlines in this action have been modified: Stipulation to Continue

 8             Initial Case Management Conference and Order granting same (Dkt Nos. 17 and 18);

 9             Stipulation to Continue Class Certification Briefing and Hearing and Order granting same (Dkt

10             Nos. 35 ad 36); Stipulation to Continue Briefing and Hearing and Order granting same (Dkt

11             Nos. 110 and 111); Defendant’s Motion to Enlarge Time to Oppose Plaintiff’s Motion for

12             Partial Summary Judgment and Order granting same (Dkt Nos. 122 and 124); Stipulation to

13             Extend Plaintiff’s Deadline to Oppose Motion for Partial Summary Judgment and Order

14             Granting Same (Dkt 130); Stipulation to Extend Expert Deadlines, Defendant’s Decertification

15             Motion Deadline, Pretrial Conference and Trial Date (Dkt 144); Stipulation to Extend Expert

16             Deadlines, Decertification Motion Deadline, Pretrial Conference and Trial Date. (Dkt 151) and

17             Stipulation to Set Briefing Schedule and Hearing Date for Defendant’s Motion to Decertify (Dkt

18             155).

19
20         IT IS SO STIPULATED.

21
22 Dated: November 11, 2019                   SETAREH LAW GROUP

23
                                              By:___/s/ Shaun Setareh_____________
24                                                  Shaun Setareh
25                                                  Attorneys for Plaintiff,
                                                    John Utne
26
27
28
                                                       -2-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
     DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1 Dated: November 11, 2019                 AKIN GUMP STRAUSS HAUER & FELD LLP

 2
                                           By:    /s/ Liz Bertko
 3                                                  Liz Bertko
                                                    Attorneys for Defendant,
 4
                                                    Home Depot U.S.A., Inc.
 5
 6
            Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
 7
     document has been obtained from each of the above signatories.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1                                             [PROPOSED] ORDER

 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the following deadlines

 3 and hearing date are entered:
 4                                      EVENT                                        PROPOSED DATE
                                                                                                    2020
 5     Rebuttal and Supplemental Expert Designation Deadline                            January 31, 2019
                                                                                                    2020
 6     Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline            January 31, 2019

 7     Defendant’s Reply ISO Defendant’s Decertification Motion Deadline                     March 6, 2020
       Last day for hearing pretrial motions                                             February 20, 2020
 8
                                                                                            March 13, 2020
       Completion of Expert Discovery
 9
                                                                               April 2, 2020 at 1:30 p.m. or
       Hearing Date for Defendant’s Decertification Motion Deadline
10                                                                                 as soon thereafter as the
                                                                                          Court is available
11                                                                                            June 24, 2020
       Pretrial Conference
12                                                                                          August 3, 2020
       Trial Date
13
14
15 Dated: ___________________
           11/14/19                                          ______________________________
16                                                           Honorable Richard Seeborg
                                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -4-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
